                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

KELLY N. NORRIS                                                  CIVIL ACTION

VERSUS                                                           NUMBER: 19-10616

CAPT. RHOND LEDET, ET AL.                                        SECTION: “A”(5)


                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the failure of Plaintiff to file any

objections to the Magistrate Judge’s Report and Recommendation, hereby approves the

Magistrate Judge’s Report and Recommendation and adopts it as its opinion herein.

       Accordingly,

       IT IS ORDERED that Plaintiff’s suit is dismissed for failure to prosecute pursuant to

Rule 41(b), Fed. R. Civ. P., and Local Rule 41.3.1.

       November 26, 2019



                                                                        ________
                                                              JAY C. ZAINEY
                                                      UNITED STATES DISTRICT JUDGE
